UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 111 West Jackson Boulevard SUITE 810 CHICAGO, IL 60604 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 100.25% Aerospace & Defense - 1.15% GenCorp, Inc. (a)(b) $ Auto Components - 2.05% American Axle & Manufacturing Holdings, Inc. (a) Federal Mogul Corp. (a) Building Products - 1.89% A.O. Smith Corporation NCI Building Systems, Inc. (a) Capital Markets - 0.98% Gamco Investors, Inc.(c) Chemicals - 2.72% Chemtura Corp. (a) Sensient Technologies Corp. Tronox Ltd. Commercial Banks - 6.03% BancorpSouth, Inc. Glacier Bancorp, Inc.(b) Synovus Financial Corp. UMB Financial Corp. Union Bankshares Corp.(b) Wintrust Financial Corp. Commercial Services & Supplies - 1.83% Civeo Corp. (a) Ritchie Bros. Auctioneers(b) Communications Equipment - 1.16% Mitel Networks Corp. (a) Computer & Peripherals - 1.24% Diebold, Inc.(b) Construction & Engineering - 0.72% Furmanite Corporation (a)(b) Consumer Finance - 0.85% SLM Corp. Distributors - 1.29% Core Mark Holding Company, Inc. Diversified Consumer Services - 2.78% Carriage Services, Inc.(b)(c) Hillenbrand, Inc. Sothebys Diversified Financial Services - 1.93% Air Lease Corp. MarketAxess Holdings, Inc. Electric Utilities - 0.95% Allete, Inc. Electrical Equipment - 1.86% Franklin Electric, Inc. Generac Holdings, Inc. (a) Electronic Equipment, Instruments & Components - 0.94% Knowles Corp. (a) Energy Equipment & Services - 3.23% C&J Energy Services, Inc. (a) Era Group, Inc. (a)(b)(c) Helix Energy Solutions Group, Inc. (a)(b) Food Products - 2.83% Flowers Foods, Inc. Post Holdings, Inc. (a) TreeHouse Foods, Inc. (a) Gas Utilities - 0.72% One Gas, Inc. Health Care Equipment & Supplies - 2.07% Alere, Inc. (a) Wright Medical Group, Inc. (a) Health Care Providers & Services - 0.92% Hanger Orthopedic Group, Inc. (a) Home Furnishings - 0.85% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 8.52% BJs Restaurants, Inc. (a) Carrols Restaurant Group, Inc. (a)(c) Del Friscos Restaurant Group, Inc. (a) Denny's Corp. (a)(c) Fiesta Restaurant Group, Inc. (a) Intrawest Resorts Holdings, Inc. (a)(b) Marriott Vacations Worldwide Corp. (a) Popeyes Louisiana Kitchen, Inc. (a) Vail Resorts, Inc. Household Durables - 1.72% Taylor Morrison Home Corp. (a) Tri Pointe Homes, Inc. (a)(c) Household Products - 1.13% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 1.06% ITT Corp. Insurance - 2.28% American Equity Investment Life Holding Co.(b) Hanover Insurance Group, Inc. Internet & Catalog Retail - 0.95% FTD Companies, Inc. (a)(b) IT Services - 3.02% Corelogic, Inc. (a) Evertec, Inc. Wex, Inc. (a) Machinery - 10.76% ActuantCorp. - Class A EnPro Industries, Inc. (a)(b) Esco Technologies, Inc. Harsco Corp. John Bean Technologies Corp. L.B. Foster Co. (b)(c) Manitowoc, Inc. RBC Bearings, Inc. Rexnord Corp. (a) Tennant Co. Media - 1.12% Starz (a) Metals & Mining - 1.05% Kaiser Aluminum Corp. Multi-Utilities - 1.14% Vectren Corp. Oil, Gas & Consumable Fuels - 6.16% Bonanza Creek Energy, Inc. (a) RSP Permian, Inc. (a) Sanchez Energy Corp. (a)(b) Synergy Resources Corp. (a) Triangle Petroleum Corp. (a)(b) Paper & Forest Products - 2.64% Clearwater Paper Corp. (a) Deltic Timber Corp.(b) Kapstone Paper & Packaging Corp. (a) Pharmaceuticals - 1.08% Prestige Brands Holdings, Inc. (a) Real Estate Investment Trusts (REITs) - 4.24% Gaming & Leisure Properties, Inc. Ryman Hospitality Properties, Inc.(b) Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc.(b) Real Estate Management & Development - 0.91% Forestar Group, Inc. (a)(b) Road & Rail - 0.97% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment - 1.17% Fairchild Semiconductor International, Inc. (a) Software - 1.20% Verint Systems, Inc. (a) Specialty Retail - 2.07% CST Brands, Inc. Penske Automotive Group, Inc. Thrifts & Mortgage Finance - 3.89% Iberiabank Corp.(b) Provident Financial Services, Inc. United Financial Bancorp, Inc. (b) ViewPoint Financial Group Trading Companies & Distributors - 1.09% Kaman Corp. Transportation Infrastructure - 1.09% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $2,149,644,997) $ Principal Amount INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 2.94% Repurchase Agreements - 2.86% $ Credit Suisse First Boston Repurchase Agreement, (Dated 6/30/2014), 0.06%, due 7/1/2014, (Repurchased proceeds $84,652,141); [Collateralized by $202,395,000 U.S. Treasury STRIP 3.51%, 11/15/38 (Market Value $86,345,750) $ Shares Money Market Funds - 0.08% Goldman Sachs Financial Square Money Market Fund, 0.07% Total Investments Purchased With Cash Collateral From Securities Lending (Cost $87,064,646) $ SHORT TERM INVESTMENTS - 0.04% Money Market Funds - 0.04% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $1,019,311) $ Total Investments (Cost $2,237,728,954) - 103.23% $ Liabilities in Excess of Other Assets - (3.23)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan.See Note 1 in the Notes to the Schedule of Investments. (c) Affiliated issuer.See Note 2 in the Notes to the Schedule of Investments. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 96.78% Auto Components - 0.96% Superior Industries International, Inc. $ Capital Markets - 3.10% Manning & Napier, Inc. Silvercrest Asset Management Group, Inc. - Class A Solar Cap Ltd. Chemicals - 3.13% American Vanguard Corp. Innophos Holdings, Inc. Rayonier Advanced Materials, Inc. (a) Commercial Banks - 9.68% BancorpSouth, Inc. Columbia Banking System, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Union Bankshares Corp. Wintrust Financial Corp. Commercial Services & Supplies - 1.43% Deluxe Corp. Communications Equipment - 1.21% Adtran, Inc. Construction & Engineering - 2.56% Great Lakes Dredge & Dock Corp. (a) Primoris Services Corp. Electric Utilities - 4.26% Allete, Inc. El Paso Electric Co. PNM Resources, Inc. Electrical Equipment - 2.72% AZZ, Inc. Regal Beloit Corp. Electronic Equipment, Instruments & Components - 4.05% AVX Corp. Daktronics, Inc. MTS Systems Corp. Richardson Electronics Ltd. Energy Equipment & Services - 2.92% Bristow Group, Inc. Tidewater, Inc. Food Products - 1.72% Sanderson Farms, Inc. Gas Utilities - 2.34% One Gas, Inc. South Jersey Industries, Inc. Health Care Equipment & Supplies - 2.10% CONMED Corporation Meridian Bioscience, Inc. Health Care Providers & Services - 1.64% Chemed Corp. Owens & Minor, Inc. Hotels, Restaurants & Leisure - 3.23% Bob Evans Farms, Inc. Einstein Noah Restaurant Group, Inc. Interval Leisure Group, Inc. Household Durables - 0.91% Nacco Industries, Inc. Insurance - 3.04% Arthur J. Gallagher & Co. FBL Financial Group, Inc. Reinsurance Group of America, Inc. IT Services - 1.48% EPIQ Systems, Inc. Machinery - 4.08% Global Power Equipment Group, Inc. Harsco Corp. John Bean Technologies Corp. Titan International, Inc. Trinity Industries, Inc. Media - 0.51% World Wrestling Entertainment, Inc. Multi-Line Retail - 0.96% Stage Stores, Inc. Metals & Mining - 1.23% Commercial Metals Co. Multi-Utilities - 0.98% Northwestern Corp. Oil, Gas & Consumable Fuels - 3.81% Alon USA Energy, Inc. EXCO Resources, Inc. World Fuel Services Corp. Paper & Forest Products - 1.87% Neenah Paper, Inc. P.H. Glatfelter Company Real Estate Investment Trusts (REITs) - 13.20% Aviv REIT, Inc. Chatham Lodging Trust CorEnergy Infrastructure Trust, Inc. Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Gramercy Property Trust, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. STAG Industrial, Inc. Summit Hotel Properties, Inc. Semiconductors & Semiconductor Equipment - 3.35% Cohu, Inc. Cypress Semiconductor Corp. IXYS Corp. Specialty Retail - 3.87% CST Brands, Inc. Destination Maternity Corp. Foot Locker, Inc. Textiles, Apparel & Luxury Goods - 1.37% Culp, Inc. R.G. Barry Corp. Thrifts & Mortgage Finance - 5.59% Iberiabank Corp. Oritani Financial Corp. Provident Financial Services, Inc. United Financial Bancorp, Inc. ViewPoint Financial Group Trading Companies & Distributors - 2.55% Kaman Corp. Textainer Group Holdings Ltd. Transportation Infrastructure - 0.93% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $138,719,891) $ SHORT TERM INVESTMENTS - 2.44% Money Market Funds- 2.44% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $4,193,699) $ Total Investments (Cost $142,913,590) - 99.22% $ Other Assets in Excess of Liabilities - 0.78% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.47% Aerospace & Defense - 1.09% GenCorp, Inc. (a) $ Auto Components - 2.15% Allison Transmission Holdings, Inc. Delphi Automotive PLC Building Products - 1.08% A.O. Smith Corporation Capital Markets - 3.31% Legg Mason, Inc. Oaktree Capital Group LLC Silvercrest Asset Management Group, Inc. - Class A Chemicals - 2.92% Ashland, Inc. Chemtura Corp. (a) Rayonier Advanced Materials, Inc. (a) Commercial Banks - 4.93% CIT Group, Inc. Investors Bancorp, Inc. UMB Financial Corp. Wintrust Financial Corp. Commercial Services & Supplies - 3.42% Civeo Corp. (a) Copart, Inc. (a) Iron Mountain, Inc. Communications Equipment - 1.50% Mitel Networks Corp. (a) Computers & Peripherals - 1.11% NCR Corp. (a) Consumer Finance - 1.27% SLM Corp. Diversified Consumer Services - 2.17% Carriage Services, Inc. Sothebys Diversified Financial Services - 1.13% Air Lease Corp. Electrical Equipment - 1.06% Generac Holdings, Inc. (a) Electronic Equipment, Instruments & Components - 1.07% Knowles Corp. (a) Energy Equipment & Services - 3.76% Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Superior Energy Services, Inc. Food Products - 1.06% Flowers Foods, Inc. Gas Utilities - 1.11% National Fuel Gas Co. Health Care Equipment & Supplies - 2.13% Alere, Inc. (a) Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.15% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) Home Furnishings - 1.04% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 5.39% Denny's Corp. (a) Fiesta Restaurant Group, Inc. (a) Jack In The Box, Inc. Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. Household Durables - 2.08% Jarden Corp. (a) Tri Pointe Homes, Inc. (a) Household Products - 1.19% Spectrum Brands Holdings, Inc. Industrial Conglomerates - 2.60% ITT Corp. Tyco International Ltd. Insurance - 3.70% Arthur J. Gallagher & Co. Fidelity National Financial, Inc. Genworth Financial, Inc. (a) Internet & Catalog Retail - 1.07% FTD Companies, Inc. (a) IT Services - 2.23% Broadridge Financial Solutions, Inc. Wex, Inc. (a) Machinery - 7.75% EnPro Industries, Inc. (a) Esco Technologies, Inc. John Bean Technologies Corp. L.B. Foster Co. Manitowoc, Inc. Rexnord Corp. (a) Wabtec Corp. Media - 3.54% Lamar Advertising Co. Starz (a) Tribune Co. (a) Metals & Mining - 2.07% Commercial Metals Co. Kaiser Aluminum Corp. Multi-Utilities - 1.17% Vectren Corp. Oil, Gas & Consumable Fuels - 5.25% Bonanza Creek Energy, Inc. (a) Energen Corp. Rice Energy, Inc. (a) Sanchez Energy Corp. (a) Real Estate Investment Trusts (REITs) - 6.81% Corrections Corporation of America Gaming & Leisure Properties, Inc. Rayonier, Inc. Ryman Hospitality Properties, Inc. Sabra Health Care REIT, Inc. Spirit Realty Capital, Inc. Real Estate Management & Development - 1.08% Forestar Group, Inc. (a) Road & Rail - 2.58% Genesee & Wyoming, Inc. (a) Ryder System, Inc. Software - 1.46% Verint Systems, Inc. (a) Specialty Retail - 4.44% Cabelas, Inc. (a) CST Brands, Inc. Haverty Furniture, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 2.37% Hanesbrands, Inc. PVH Corp. Thrifts & Mortgage Finance - 1.09% ViewPoint Financial Group Water Utilities - 1.14% American Water Works Company, Inc. Total Common Stocks (Cost $232,343,001) $ SHORT TERM INVESTMENTS- 5.33% Money Market Funds - 5.33% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $16,900,472) $ Total Investments (Cost $249,243,473) - 103.80% $ Liabilities in Excess of Other Assets - (3.80)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which wasdeveloped by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley Mid Cap Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.32% Auto Components - 1.90% Delphi Automotive PLC $ Capital Markets - 4.76% Ameriprise Financial, Inc. Invesco Ltd. Oaktree Capital Group LLC Chemicals - 3.77% Ashland, Inc. FMC Corp. Rayonier Advanced Materials, Inc. (a) Commercial Banks - 3.25% BOK Financial Corp. Investors Bancorp, Inc. Commercial Services & Supplies - 3.36% Civeo Corp. (a) Iron Mountain, Inc. Construction & Engineering - 1.66% Quanta Services, Inc. (a) Consumer Finance - 3.98% Discover Financial Services SLM Corp. Containers & Packaging - 1.81% Rock-Tenn Co. Diversified Financial Services - 4.01% Air Lease Corp. CIT Group, Inc. Electronic Equipment, Instruments & Components - 1.67% Knowles Corp. (a) Energy Equipment & Services - 5.43% Oil States International, Inc. (a) Superior Energy Services, Inc. Unit Corp. (a) Food Products - 1.64% Flowers Foods, Inc. Health Care Providers & Services - 2.03% AmerisourceBergen Corp. Home Furnishings- 1.49% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 4.22% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 2.07% Jarden Corp. (a) Industrial Conglomerates - 6.13% Dover Corp. ITT Corp. Pentair PLC Insurance - 10.30% Arthur J. Gallagher & Co. Genworth Financial, Inc. (a) HCC Insurance Holdings, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 1.75% Fidelity National Information Services, Inc. Machinery - 2.13% Timken Co. Media - 7.44% Lamar Advertising Co. News Corp. (a) Scripps Networks Interactive, Inc. Tribune Co. (a) Multiline Retail - 1.71% Dollar Tree, Inc. (a) Multi-Utilities - 1.61% OGE Energy Corp. Oil, Gas & Consumable Fuels - 5.55% Continental Resources, Inc. (a) Energen Corp. Valero Energy Corp. Pharmaceuticals - 1.55% Perrigo Co. Real Estate Investment Trusts (REITs) - 2.99% Gaming & Leisure Properties, Inc. Rayonier, Inc. Specialty Retail - 2.15% Advance Auto Parts, Inc. Textiles, Apparel & Luxury Goods - 4.23% Hanesbrands, Inc. PVH Corp. Trading Companies & Distributors - 2.73% United Rentals, Inc. (a) Total Common Stocks (Cost $57,775,726) $ SHORT TERM INVESTMENTS - 3.00% Money Market Funds - 3.00% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $2,820,208) $ Total Investments (Cost $60,595,934) - 100.32% $ Liabilities in Excess of Other Assets - (0.32)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley Mid Cap Dividend Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.22% Aerospace & Defense - 0.66% Exelis, Inc. $ Auto Components - 1.74% Autoliv, Inc. Capital Markets - 4.28% Ameriprise Financial, Inc. Federated Investors, Inc. Legg Mason, Inc. Chemicals - 3.53% FMC Corp. Rayonier Advanced Materials, Inc. (a) RPM International, Inc. Scotts Miracle-Gro Co. Commercial Banks - 5.53% Associated Banc Corp. BOK Financial Corp. Comerica, Inc. UMB Financial Corp. Commercial Services & Supplies - 5.26% Dun & Bradstreet Corp. Iron Mountain, Inc. Republic Services, Inc. Ritchie Bros. Auctioneers Construction Materials - 1.20% Vulcan Materials Co. Consumer Finance - 1.43% Discover Financial Services Containers & Packaging - 1.59% Rock-Tenn Co. Diversified Financial Services - 1.77% CIT Group, Inc. Energy Equipment & Services - 1.52% Superior Energy Services, Inc. Food Products - 2.49% ConAgra Foods, Inc. Ingredion, Inc. Gas Utilities - 4.24% National Fuel Gas Co. Questar Corp. UGI Corp. Health Care Equipment & Supplies - 1.22% Teleflex, Inc. Health Care Providers & Services - 3.29% AmerisourceBergen Corp. CIGNA Corp. Hotels, Restaurants & Leisure - 2.23% Seaworld Entertainment, Inc. Wyndham Worldwide Corp. Industrial Conglomerates - 2.66% ITT Corp. Insurance - 6.66% Arthur J. Gallagher & Co. Lincoln National Corp. PartnerRe Ltd. Reinsurance Group of America, Inc. IT Services - 5.87% Broadridge Financial Solutions, Inc. Fidelity National Information Services, Inc. Leidos Holdings, Inc. Total System Services, Inc. Leisure Equipment & Products - 0.93% Hasbro, Inc. Machinery - 0.91% Snap-On, Inc. Media - 4.56% Gannett, Inc. News Corp. (a) Scripps Networks Interactive, Inc. Time, Inc. (a) Multi-Utilities - 4.35% MDU Resources Group, Inc. OGE Energy Corp. Vectren Corp. Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 6.95% Cabot Oil & Gas Corp. El Paso Pipeline Partners, L.P. Energen Corp. EQT Corp. HollyFrontier Corp. Real Estate Investment Trusts (REITs) - 12.27% Alexandria Real Estate Equities, Inc. Corrections Corporation of America DDR Corp. EPR Properties Equity Lifestyle Properties, Inc. Healthcare Trust of America, Inc. Rayonier, Inc. Retail Properties of America, Inc. Spirit Realty Capital, Inc. Weingarten Realty Investors Road & Rail - 1.78% Ryder System, Inc. Semiconductors & Semiconductor Equipment - 3.30% Avago Technologies Ltd. Linear Technology Corp. Software - 0.67% Jack Henry & Associates, Inc. Specialty Retail - 2.28% American Eagle Outfitters Foot Locker, Inc. Thrifts & Mortgage Finance - 1.13% First Niagara Financial Group, Inc. Water Utilities - 1.92% American Water Works Company, Inc. Total Common Stocks (Cost $21,926,731) $ EXCHANGE TRADED FUNDS - 0.49% Diversified Financial Services - 0.49% iShares Russell Mid Cap Value Index Fund $ Total Exchange Traded Funds (Cost $133,914) $ SHORT TERM INVESTMENTS - 1.95% Money Market Funds - 1.95% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $608,950) $ Total Investments (Cost $22,669,595) - 100.66% $ Liabilities in Excess of Other Assets - (0.66)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley All Cap Value Fund Schedule of Investments June 30, 2014(Unaudited) Shares Value COMMON STOCKS - 99.06% Auto Components - 1.14% Johnson Controls, Inc. $ Beverages - 3.09% Molson Coors Brewing Co. Pepsico, Inc. Capital Markets - 1.20% Invesco Ltd. Chemicals - 1.50% Ashland, Inc. Commercial Banks - 6.89% BancorpSouth, Inc. Northern Trust Corp. Suntrust Banks, Inc. UMB Financial Corp. Wintrust Financial Corp. Commercial Services & Supplies - 0.78% Civeo Corp. (a) Computers & Peripherals - 2.91% Hewlett Packard Co. NCR Corp. (a) Construction & Engineering - 1.61% Quanta Services, Inc. (a) Consumer Finance - 2.50% Discover Financial Services SLM Corp. Diversified Financial Services - 2.91% Air Lease Corp. Fidelity National Financial, Inc. Electronic Equipment, Instruments & Components - 1.23% Knowles Corp. (a) Energy Equipment & Services - 5.80% Dril-Quip, Inc. (a) Halliburton Co. Oil States International, Inc. (a) Weatherford International PLC (a) Food Products - 3.92% Flowers Foods, Inc. Kraft Foods Group, Inc. Mondelez International, Inc. Gas Utilities - 3.06% One Gas, Inc. Questar Corp. Health Care Equipment & Supplies - 5.70% Baxter International, Inc. Covidien PLC Medtronic, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 3.32% AmerisourceBergen Corp. Cardinal Health, Inc. Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 1.38% Fiesta Restaurant Group, Inc. (a) Industrial Conglomerates - 4.60% Dover Corp. Eaton Corp. PLC ITT Corp. Insurance - 10.91% Ace Ltd. Aflac, Inc. Arthur J. Gallagher & Co. Genworth Financial, Inc. (a) Hanover Insurance Group, Inc. Principal Financial Group, Inc. Reinsurance Group of America, Inc. Torchmark Corp. IT Services - 2.58% Evertec, Inc. Fidelity National Information Services, Inc. Life Sciences Tools & Services - 1.40% Agilent Technologies, Inc. Machinery - 1.34% Illinois Tool Works, Inc. Media - 4.09% Lamar Advertising Co. Scripps Networks Interactive, Inc. Tribune Co. (a) Metals & Mining - 1.28% Kaiser Aluminum Corp. Multiline Retail - 1.19% Dollar Tree, Inc. (a) Multi-Utilities - 1.45% MDU Resources Group, Inc. Oil, Gas & Consumable Fuels - 10.48% Anadarko Petroleum Corp. Bonanza Creek Energy, Inc. (a) Continental Resources, Inc. (a) EOG Resources, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals - 5.15% Perrigo Co. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Zoetis, Inc. Road & Rail - 1.75% Union Pacific Corp. Software - 1.37% Microsoft Corp. Specialty Retail - 1.29% Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 1.24% Hanesbrands, Inc. Total Common Stocks (Cost $87,425,988) $ SHORT TERM INVESTMENTS - 0.96% Money Market Funds - 0.96% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $1,250,805) $ Total Investments (Cost $88,676,793) - 100.02% $ Liabilities in Excess of Other Assets - (0.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedule of Investments. Keeley Alternative Value Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.92% Aerospace & Defense - 1.14% GenCorp, Inc. (a)(b) $ Auto Components - 2.25% Allison Transmission Holdings, Inc. (b) Delphi Automotive PLC (b) Building Products - 1.06% A.O. Smith Corporation Capital Markets - 3.35% Legg Mason, Inc. (b) Oaktree Capital Group LLC Silvercrest Asset Management Group, Inc. - Class A (b) Chemicals - 2.98% Ashland, Inc. (b) Chemtura Corp. (a) Rayonier Advanced Materials, Inc. (a) Commercial Banks - 3.68% Investors Bancorp, Inc. UMB Financial Corp. (b) Wintrust Financial Corp. Commercial Services & Supplies - 3.48% Civeo Corp. (a) Copart, Inc. (a) Iron Mountain, Inc. Communications Equipment - 1.51% Mitel Networks Corp. (a) Computers & Peripherals - 1.14% NCR Corp. (a)(b) Consumer Finance - 1.06% SLM Corp. Diversified Consumer Services - 2.22% Carriage Services, Inc. Sothebys Diversified Financial Services - 3.42% Air Lease Corp. CIT Group, Inc. (b) Fidelity National Financial, Inc. (b) Electrical Equipment - 1.09% Generac Holdings, Inc. (a)(b) Electronic Equipment, Instruments & Components - 1.06% Knowles Corp. (a) Energy Equipment & Services - 3.66% Helix Energy Solutions Group, Inc. (a) Oil States International, Inc. (a) Superior Energy Services, Inc. Food Products - 1.09% Flowers Foods, Inc. Gas Utilities - 1.08% National Fuel Gas Co. Health Care Equipment & Supplies - 2.15% Alere, Inc. (a) Wright Medical Group, Inc. (a)(b) Health Care Providers & Services - 2.17% Cardinal Health, Inc. (b) Hanger Orthopedic Group, Inc. (a)(b) Home Furnishings - 1.08% Fortune Brands Home & Security, Inc. Hotels, Restaurants & Leisure - 5.52% Denny's Corp. (a)(b) Fiesta Restaurant Group, Inc. (a) Jack In The Box, Inc. Marriott Vacations Worldwide Corp. (a) Wyndham Worldwide Corp. (b) Household Durables - 2.14% Jarden Corp. (a)(b) Tri Pointe Homes, Inc. (a)(b) Household Products - 1.26% Spectrum Brands Holdings, Inc. (b) Industrial Conglomerates - 2.58% ITT Corp. Tyco International Ltd. (b) Insurance - 2.19% Arthur J. Gallagher & Co. Genworth Financial, Inc. (a) Internet & Catalog Retail - 1.07% FTD Companies, Inc. (a) IT Services - 2.26% Broadridge Financial Solutions, Inc. Wex, Inc. (a)(b) Machinery - 7.95% EnPro Industries, Inc. (a)(b) Esco Technologies, Inc. John Bean Technologies Corp. (b) L.B. Foster Co. (b) Manitowoc, Inc. Rexnord Corp. (a)(b) Wabtec Corp. (b) Media - 3.64% Lamar Advertising Co. Starz (a) Tribune Co. (a)(b) Metals & Mining - 2.06% Commercial Metals Co. Kaiser Aluminum Corp. Multi-Utilities - 1.20% Vectren Corp. Oil, Gas & Consumable Fuels - 5.24% Bonanza Creek Energy, Inc. (a) Energen Corp. (b) Rice Energy, Inc. (a) Sanchez Energy Corp. (a)(b) Real Estate Investment Trusts (REITs) - 6.91% Corrections Corporation of America Gaming & Leisure Properties, Inc. Rayonier, Inc. Ryman Hospitality Properties, Inc. (b) Sabra Health Care REIT, Inc. (b) Spirit Realty Capital, Inc. (b) Real Estate Management & Development - 1.07% Forestar Group, Inc. (a) Road & Rail - 2.63% Genesee & Wyoming, Inc. (a)(b) Ryder System, Inc. (b) Software - 1.46% Verint Systems, Inc. (a)(b) Specialty Retail - 4.47% Cabelas, Inc. (a)(b) CST Brands, Inc. Haverty Furniture, Inc. Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 2.40% Hanesbrands, Inc. PVH Corp. Thrifts & Mortgage Finance - 1.08% ViewPoint Financial Group (b) Water Utilities - 1.12% American Water Works Company, Inc. Total Common Stocks (Cost $27,515,608) $ SHORT TERM INVESTMENTS - 1.58% Money Market Funds - 1.58% Fidelity Institutional Money Market Portfolio, 0.05% $ Total Short Term Investments (Cost $595,101) $ Total Investments (Cost $28,110,709) - 100.50% $ Liabilities in Excess of Other Assets - (0.50)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Partially assigned as collateral for certain securities sold short. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of the Schedule of Investments. Keeley Alternative Value Fund Schedule of Securities Sold Short June 30, 2014 (Unaudited) Shares Value EXCHANGE TRADED FUNDS Funds, Trusts & Other Financial Vehicles iShares Russell 2000 ETF $ Total Securities Sold Short (Proceeds Received $8,981,069) $ Keeley Funds, Inc. Notes to the Schedule of Investments June 30, 2014 (Unaudited) 1)Securities Lending Keeley Funds, Inc. (the “Funds”) may lend their portfolio securities to banks, brokers and dealers.Lending Funds’ securities exposes the Funds to risk such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral in instances when the value of the collateral is less than the loaned securities, (iii) the Funds may experience delays in recovery of the loaned securities or delays in access to collateral, or (iv) the Funds may experience losses related to the reinvestment of collateral.To minimize certain of these risks, the borrower must agree to maintain collateral with the Funds’ custodian, marked to market daily, in the form of cash and/or U.S. government obligations, in an amount at least equal to 100% of the market value of securities.As of June 30, 2014, only Keeley Small Cap Value Fund (“KSCVF”) had securities loaned with a market value of $84,409,042 and received cash collateral for the loans of $87,064,646.The cash collateral is marked to market on a nightly basis to stay above the collateralization thresholds agreed to by the Board. 2)Transactions with Affiliates The following issuers are affiliated with KSCVF; that is, KSCVF held 5% or more of the outstanding voting securities during the period from October 1, 2013 through June 30, 2014.As defined in Section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Issuer Name Share Balance At October 1, 2013 Additions Reductions Share Balance At June 30, 2014 Dividend Income Value At June 30, 2014 Realized Gains/(Loss) Carrols Restaurant Group, Inc. ) $
